The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for two years.
While it appears that notice of appeal was timely given, there is nothing to show that said notice was recorded in the minutes of the court as required by law. This should appear from the certificate of the clerk, but in the present instance it merely appears that the instrument containing the notice of appeal was filed. The appeal must be dismissed. Rogers v. State, 213 S.W. 637.
The appeal is dismissed. Appellant is granted 15 days from this date in which to perfect the record.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined *Page 360 
by the Judges of the Court of Criminal Appeals and approved by the Court.
Hawkins, J., absent.